DETAILED ACTION

Claims 25-47 are presented for examination. Claims 1-24 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 12/14/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 25 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10923134.
           Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of US Patent No. 10923134 and is anticipated. Please see the table below:
Instant Application
US Patent No. 10923134
25. A method of placing a code, having a plurality of digits, in original data having media data including audio data, such as a music video, piece of music or music track, to produce coded data, the method: determining an area of original data where a digit of the code can be placed to inhibit detection using a placement criteria; 
applying a coding strategy to determine at least one of the format or location of a digit of the code in coded data, wherein the or each digit of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the at the location in which it is placed, wherein the method estimates one or more characteristics of the original data at said location based on the original data preceding the location of the digit; and adding a digit to the original data and outputting coded data.


38. A method of analysing coded data having a code therein, said code having a plurality of digits, and original data having media data including audio data, such as a music video, piece of music or music track, to identify said code, the method comprising: reading the coded data, using a placement criteria, to determine an area of original data where a digit of said code can be placed to inhibit detection; determining in said determined area, using a coding strategy, at least one of the format or location of a digit of the code in coded data; identifying a digit of the code at a location in the determined area, wherein the digits of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the determined area in which it is placed, wherein the method estimates one or more characteristics of the original data at said determined area based on the original data preceding the determined area at which the digit is placed; and assembling said code from identified digits.

.



1. A method of placing a code, having a plurality of digits, in original data having media data including audio data, such as a music video, piece of music or music track, to produce coded data, the method comprising: determining an area of original data where a digit of the code can be placed to inhibit detection using a placement criteria, 
wherein determining includes detecting a rate of change of one or more characteristics of the original data and selecting an area of original data following a start point or detection of a rate of change of one of said detected changing characteristics for placement of a digit of the code;
 applying a coding strategy to determine at least one of the format or location of a digit of the code in coded data, wherein the or each digit of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the at the location in which it is placed; and adding a digit to the original data and outputting coded data.

2. A method according to claim 1, wherein the format of the digit imitates one or more characteristics of the original data preceding the location of the digit.

3. A method according to claim 1, wherein the method estimates one or more characteristics of the original data at said location based on the original data preceding the location of the digit.

4. A method according to claim 1, wherein the method extrapolates characteristics of the original data preceding said location to calculate the characteristics of the original data at said location.

5. A method according to claim 1, wherein the format of the placed digit, at said location, has a harmonic relationship with the characteristics of the corresponding original data at said location.

6. A method according to claim 1, wherein the amplitude of the placed digit is lower than the amplitude of the characteristic of the corresponding original data at said location.

7. A method according to claim 1, wherein the pitch of the placed digit compared to the pitch of the corresponding original data at said location, differs by at least one of one or more octaves, overtones or semi-tones.

8. A method according to claim 1, wherein a digit of the code is placed in said determined area at a location which is a predetermined time from a start point of a determined area.

9. A method according to claim 1, wherein the pitch or frequency of the original data in the determined area is identified and the digit is placed a predetermined number of periods from the start of the determined area of original data in which the digit of the code is to be placed.

10. A method according to claim 1, wherein characteristics of the original data are identified including the pitch of a characteristic with the (i) greatest amplitude and/or (ii) rate-of-change of a characteristic of the original data that meets a placement criteria, to determine an area of original data where a digit of the code is to be placed.

11. A method according to claim 1, wherein characteristics of the original data in the determined area are identified, including the pitch of a characteristic of the original data that meets a placement criteria, and wherein the length of a digit of the code is one period of said pitch.

12. A method according to claim 1, wherein the coded data comprises two audio signals or channels, such as left and right audio channels for stereo sound, and the signals representing the digits in each channel are substantially 180-degrees out of phase.

13. A method according to claim 1, wherein the method adds a second code to coded data to generate multi-coded data.

14. A device configured to implement the method of claim 1, the device having a controller comprising: an analyser configured to scan original data, or coded data having original data, to determine an area of original data, where a digit of a code can be placed to inhibit detection, using a placement criteria; and a processor configured to apply a coding strategy and determine at least one of the format or location of a digit of the code in coded data; and a processor configured to add a digit to original data to produce coded data and/or identify a digit of a code within coded data, wherein the digits of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the at the location in which it is placed.

15. A device according to claim 14, wherein the device is configured to add a second code to coded data to output multi-coded data and/or extract a plurality of codes from multi-coded data.

16. A system having a device according to claim 14, the system having a data store or configured to communicate with a remote server having a store, the system configured to at least one of (i) store information associated with each code, (ii) track information associated with each playback of coded data, and (iii) store revisions of information and (iv) record changes of the code.

17. A method of analysing coded data having a code therein, said code having a plurality of digits, and original data having media data including audio data, such as a music video, piece of music or music track, to identify said code, the method comprising: reading the coded data, using a placement criteria, to determine an area of original data where a digit of said code can be placed to inhibit detection, wherein determining a determined area of original data includes detecting a rate of change of one or more characteristics of the original data and identifying, using an identification criteria, an area of original data following a start point or detection of a rate of change of one of said detected changing characteristics for placement of a digit of the code; determining in said determined area, using a coding strategy, at least one of the format or location of a digit of the code in coded data, and identifying a digit of the code at a location in the determined area, wherein the digits of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the determined area in which it is placed; and assembling said code from identified digits.

18. A method according to claim 17, wherein characteristics of the original data are identified including the pitch of a characteristic with the (i) greatest amplitude and/or (ii) rate-of-change of a characteristic of the original data that meets a placement criteria, to determine an area of original data where a digit of the code is placed.

19. A method according to claim 17, wherein the method extracts a plurality of codes from multi-coded data.

20. A non-transitory computer readable storage medium storing one or more programs, said programs having instructions, which when executed by an electronic device perform a method of placing a code, having a plurality of digits, in original data having media data including audio data, such as a music video, piece of music or music track, to produce coded data, the method comprising: determining an area of original data where a digit of the code can be placed to inhibit detection using a placement criteria, wherein determining includes detecting a rate of change of one or more characteristics of the original data and selecting an area of original data following a start point or detection of a rate of change of one of said detected changing characteristics for placement of a digit of the code; applying a coding strategy to determine at least one of the format or location of a digit of the code in coded data, wherein the or each digit of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the at the location in which it is placed; and adding a digit to the original data and outputting coded data.



This is a nonstatutory double patenting rejection 

Conclusion



Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493